Citation Nr: 1628934	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  05-36 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The appellant served in the Michigan National Guard from October 1986 to October 1988, to include a period of active duty for training (ACDUTRA) from December 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter denial rendered in June 2005 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2007, January 2009, June 2009, and April 2012 the Board remanded the appellant's claim for additional development.  

The appellant testified before two of the undersigned at hearings in March 2009 and November 2015.  The Veteran waived his right to a hearing with a third undersigned judge during the November 2015 hearing.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).


FINDINGS OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as schizophrenia manifested as a result of his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as schizophrenia have been met.  38 U.S.C.A. §§ 101(24), 1111, 1131, 1132, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military, naval or air service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

"Active military, naval or air service" includes any period of ACDUTRA during which an individual was disabled by a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Diseases diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  Id.

In addition, if a Veteran has a listed chronic disease in service and at any time thereafter; no matter how remote; service connection will be conceded.  38 C.F.R. § 3.303(b).  If a psychosis is shown to a compensable degree within one year of service; service connection will be presumed.  38 U.S.C.A. §§ 1101, 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2015).  These presumptions, and the presumption of soundness, do not apply where a claimant has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The appellant in this case has not previously established veteran status.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

A Report of Medical History, and Report of Medical Examination from October 1986 fail to indicate any psychiatric symptoms, or mental health complaints. 

In January 2004 the appellant underwent a VA mental disorder examination.  The examiner reviewed the appellant's psychiatric history and noted that he was first admitted to a psychiatric hospital in 1988, after his March 1987 discharge.  He was sent to the hospital by his mother after experiencing an emotional outburst; and subsequently had multiple admissions to different hospitals.  The Veteran noted that he had a cousin with a history of mental illness, specifically schizophrenia.  The Veteran was diagnosed with schizophrenia, chronic, undifferentiated type.  The examiner opined that the disability started while in-service, and noted that the appellant had been in the hospital many times since, due to erratic behavior.  

In a statement dated in August 2011, E.M.C., M.D. a VA mental health specialist opined that the appellant's first recorded evidence of a psychotic break was in July 1989, with some psychiatric symptomatology prior to that point.  The physician concluded that the appellant's schizophrenia, schizoaffective disorder was not linked to the period of military training.  The physician elaborated that the appellant's behavior and presentation during training and in the period before and after discharge was consistent with prodromal personality with predisposition to schizophrenia, but without psychotic illness.  The physician further opined that the appellant had suffered from a pre-existing prodromal condition of organic personality disorder, which existed prior to entering the military.  The physician reasoned that personality conditions were established quite early in life.  The physician stated that it was as likely as not that he entered the military with this condition, and that the condition was not exacerbated by military service.  

In addition to the medical opinions already noted, the Board obtained an opinion through the Veterans Health Administration (VHA) in May 2016, from licensed psychologist.  The psychologist specifically identified review of hospitalization records from 1987, 1988, and 1989.  The January 2004 and August 2011 VA opinions were also reviewed.  The psychologist noted that there was little information in the record that reliably and accurately verified the appellant's mental status prior to military service.  The psychologist noted that the appellant might have exhibited behavior problems prior to the age of five, and experienced sexual trauma during adolescence.  

The psychologist explained that life stressors and changes in psychosocial demands could negatively impact individuals with preexisting mental frailties, resulting in full manifestations of a full mental health condition.  It was also noted that "it is reasonable to assume that [the Veteran's] limited intelligence and psychosocial history could very possibly have increased the level of stress he experienced [in the military]."  The psychologist opined that the appellant's reduced ability to perform competently exposed him to greater scrutiny as compared to other individuals, resulting in any exacerbation of pre-existing symptoms beyond their expected development.  The physician concluded that it was at least as likely as not that the stress of the military training environment resulted in causing or exacerbating a mental health condition.  

Analysis

As confirmed by the May 2016 VHA opinion, the Veteran has a current acquired psychiatric disability, namely = schizophrenia and schizoaffective disorder, and therefore fulfills the first element of service connection.  

The 2004 and 2016 opinions support a conclusion that there was a disease during the period of ACDUTRA; while the 2011 opinion essentially found no acquired psychiatric disability until after service.  The 2011 opinion essentially recognized only personality disorders that pre-existed service.   As the VHA psychologist explained; however, there is little evidence to support the 2011 opinion of the VA physician.  The 2004 and 2016 opinions are consistent with the Veteran's testimony and there is little in the record to contradict the Veteran's reports.  Accordingly, the evidence is in favor of finding an in-service disease or injury.

The weight of the evidence, specifically the January 2004 VA examination and the May 2016 VHA; indicates that the Veteran's current psychiatric disability was due to his military service.  The January 2004 VA examiner determined that the Veteran's psychiatric symptomology began in-service, and the May 2016 VHA opinion supported the premise that the Veteran's experience in a strict, stressful, and demanding training environment, resulted in the Veteran's current psychiatric disability.  Thus, the Veteran also fulfills the in-service occurrence requirement, and the nexus requirement necessary for service connection.  

The elements of service connection are established; service connection for the Veteran's acquired psychiatric disorder, diagnosed as schizophrenia is granted.  38 C.F.R. §§ 3.102, 3.303, 3.304.  






						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder is granted. 



			
              MARK D. HINDIN                                       DAVID L. WIGHT
	             Veterans Law Judge,                                      Veterans Law Judge,
       Board of Veterans' Appeals                           Board of Veterans' Appeals


	                         __________________________________________
	JAMES L. MARCH
	Veterans Law Judge, 
	Board of Veterans' Appeals



Department of Veterans Affairs


